Citation Nr: 1609047	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  07-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than September 30, 2011, for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU,).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to February 1974. 

These matters are before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA). 

During the appeal process, in a February 2012 rating decision, service connection was granted for MDD associated with diabetes.  A 100 percent rating was assigned, effective from December 29, 2011.  Subsequently, in a June 2012 rating decision, service connection was granted for PTSD.  The service-connected mental disorder was reclassified as PTSD with MDD.  An evaluation of 30 percent was assigned from March 31, 2006, followed by a 70 percent rating, effective April 23, 2008.  A 100 percent rating was assigned from September 30, 2011.  The Veteran submitted a notice of disagreement with the effective date assigned for the 100 percent rating, claiming that it should be granted from March 31, 2006. 

The matter of entitlement to an earlier effective date for the grant of a 100 percent evaluation for PTSD with MDD was previously decided by the Board in May 2015.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims, resulting in a December 2015 Joint Motion for Remand (JMR).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Throughout the appeal, the Veteran's unemployability has been raised.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending  claim.

As noted, the Veteran is in receipt of a 100 percent schedular rating for PTSD with MDD effective September 30, 2011.  However, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC ) under 38 U.S.C.A. § 1114. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294   (2008).  Specifically, SMC  may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s) ); see also 75 Fed. Reg. 11,229  -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Thus, the TDIU claim remains pending on and after September 30, 2011.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of TDIU, the Veteran has never been issued an appropriate VCAA notice letter in accordance with the provisions of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014).  As a result, the Board finds that upon remand, the Veteran should be issued such notice.  

In addition, TDIU considers factors such as educational achievement and vocational training.  The Veteran has not filed a formal TDIU claim and as a result the Veteran's education background and employment history during this period is unclear.  The Board does note that the record is inconsistent with respect to the Veteran's employment history.  At the Veteran's February 2010 VA examination he reported that he last worked for one day in 2009 and that he was last worked full time in approximately 2006 delivering furniture.  At a September 2011 VA examination he stated the last time he worked was in 2006 or 2007.  At a January 2012 VA examination, the Veteran reported that he had been unemployed since 2007, 2008, or 2009, as he could not recall the specific year.  However, in a December 2009 Social Security Work History Report, the Veteran reported that he was employed at a gas station from November 2007 to December 2009, working four days a week.  Therefore, it would be helpful to obtain a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which summarizes the relevant factors.

With respect to the Veteran's claim for an earlier effective date for the increased evaluation of 100 percent for PTSD, the Board finds that any information or evidence submitted by the Veteran with respect to his employment during the period prior to September 30, 2011, may be relevant.  Such information may pertain to the Veteran's occupational and social impairment resulting from PTSD during this time period, and as a result, the Board finds that it is appropriate to defer adjudication of this issue until the previously mentioned development has taken place.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183   (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU, to include requesting a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  After undertaking any other development deemed essential in addition to that specified above, the RO should readjudicate the appropriate claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations regarding the claim.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




